UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2011 Santander Holdings USA, Inc. (Exact name of registrant as specified in its charter) Virginia 1-16581 23-2453088 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 75 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (617) 346-7200 n/a (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 14, 2011, Santander Holdings USA, Inc. (the “Company”) issued a press release announcing that Sovereign Bank, a wholly owned subsidiary of the Company, has received approval to convert from a savings bank to a national bank and that the Company has received approval to become a bank holding company. A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press release issued by Santander Holdings USA, Inc. on November 14, 2011 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANTANDER HOLDINGS USA, INC. Dated: November 14, 2011 By: /s/ Christopher K. Pfirrman Name: Christopher K. Pfirrman Title: Assistant Secretary
